Citation Nr: 0331708	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  98-20 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for tingling and numbness 
in the left hand and bilateral thighs.


REPRESENTATION

Veteran represented by:	Marine Corps League


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel

INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  The veteran subsequently 
relocated to Michigan, and his claim is currently within the 
jurisdiction of the RO in Detroit, Michigan.

Procedural history

The veteran served on active duty from November 1992 to 
November 1996. 

In February 1997, the RO received the veteran's claim of 
entitlement to service connection for numbness and tingling 
in the wrists and thighs.  In a June 1997 rating decision, 
the RO denied the claim.  The veteran disagreed with the June 
1997 rating decision and initiated this appeal.  The appeal 
was perfected with the timely submission of the veteran's 
substantive appeal (VA Form 9) in February 1998.  

Subsequently, in a May 1999 rating decision, the RO granted 
service connection for carpal tunnel syndrome of the right 
wrist.  This was considered the complete benefit sought on 
appeal as to the right wrist.  To the Board's knowledge, the 
veteran has not disagreed with that decision.  Accordingly, 
no action on the part of the Board is required as to the 
right wrist.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) [where an appealed claim for service connection is 
granted during the pendency of the appeal, a second Notice of 
Disagreement must thereafter be timely filed to initiate 
appellate review of matters such as the effective date and 
the compensation level assigned for the disability].  

In April 2001, the Board remanded this issue to ensure 
compliance with the veteran's request for a videoconference 
Hearing.  The veteran testified at a videoconference hearing 
which was chaired by the undersigned in August 2001. 
A transcript of the hearing is associated with the claims 
file.  The Board subsequently undertook additional 
evidentiary development.  The case was again remanded in June 
2003 to ensure compliance with the Veterans Claims Assistance 
Act of 2000 (the VCAA) and in particular, the Federal 
Circuit's recent decision in Disabled American Veterans, et. 
al. v. Secretary of Department of Veterans Affairs (DAV), 327 
F.3d 1339 (Fed. Cir. 2003) in light of the Board's 
development and receipt of evidence not first considered by 
the RO.  In response, the RO issued a supplemental statement 
of the case in June 2003, confirming its denial of the 
veteran's claim.  

Issue not on appeal

The veteran also disagreed with the RO's June 1997 assignment 
of a 10 percent disability rating for a service-connected 
back disability.  In a June 2002 decision, after affording 
the veteran notice and additional time to submit evidence and 
testimony, the Board dismissed that claim based on its 
determination that the appeal had not been timely perfected.  
The Board's decision is final, see 38 U.S.C.A. 
§§ 7103 and 7104, and that matter will be discussed no 
further herein.   


FINDING OF FACT

Competent medical evidence does not reveal that the veteran 
has a disability manifested by numbness and tingling of the 
left hand and bilateral thighs, to that the claimed 
disability is causally related to his military service or to 
any service-connected disability.


CONCLUSION OF LAW

A disability manifested by numbness and tingling of the left 
hand and bilateral thighs was not incurred as a result of the 
veteran's active military service, and is not proximately due 
to any service-connected disability.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
numbness and tingling of the left hand and bilateral thighs. 

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
VCAA [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107) (West 2002)].  This law eliminated the former 
statutory requirement that claims be well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 38 
C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
involved here, the VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

The former well grounded claim requirement 

The RO initially denied the veteran's claim of entitlement to 
service connection by finding that the claim was not well 
grounded.  The VCAA eliminated the concept of a well-grounded 
claim, and superseded the decision of the United States Court 
of Appeals for Veterans Claims (the Court) in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. (2000) (per curiam), in which the Court held 
that VA could not assist in the development of a claim that 
was not well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), The Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

After notifying the veteran of the evidence needed to 
substantiate his claim, in the June 2003 supplemental 
statement of the (SSOC) the RO denied service connection for 
numbness and tingling of the left hand and bilateral thighs 
based on the substantive merits of the claim.  Thus, any 
procedural defect contained in past RO adjudications which 
applied the now obsolete well groundedness standard has since 
been rectified.  The veteran was given the opportunity to 
submit evidence and arguments in response.  The Board finds, 
therefore, that it can consider the substance of the 
veteran's appeal without prejudice to him.  See Bernard v. 
Brown,
4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

The Board will apply the current standard of review in 
evaluating the veteran's claim below.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

The Board observes that the veteran was notified by 
correspondence from the RO following the Board's June 2003 
remand, by the remand itself, by the June 1997 rating 
decision, by the January 1998 statement of the case (SOC), 
and by the May 1998, July 1999 and June 2003 SSOCs of the 
pertinent law and regulations and of the need to submit 
additional evidence on his claim.

In addition, the Board ordered additional development of this 
case in October 2002.  In conjunction therewith, the Board 
sent the veteran a letter which specifically identified the 
evidence still deemed necessary to support his claim.  The 
veteran was notified of the kind of evidence necessary, i.e., 
reports of medical treatment both government and private, and 
records from his former employer.  The veteran was also 
notified that the Board would obtain any such records 
identified by him if he completed enclosed release forms.  

Based on this record, the Board believes that VA's duty to 
notify has been fulfilled.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, the veteran identified VA treatment records in 
his February 1998 substantive appeal and in August 2001.  The 
RO requested and obtained these records.  The veteran was 
afforded a VA examination in April 2003, the results of which 
are of record.  The veteran also submitted private medical 
evidence.  There is no indication that there exists any 
evidence which has a bearing on this case which has not been 
obtained.

While the April 2003 examiner noted that the veteran refused 
to allow testing of his right extremities, the examiner did 
not indicate that this negatively impacted his ability to 
render a diagnosis.  The Board does not believe that another 
examination is warranted, and the veteran has not requested 
one. 

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony; he requested a BVA hearing in February 
1998, and he was afforded a personal hearing via 
videoconference before the undersigned Veterans Law Judge, in 
August 2001, the transcript of which is of record.  The 
veteran's  representative has submitted written argument in 
his behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

Pertinent Law and Regulations 

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2003); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2003); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Current disability

The law governing the payment of VA disability compensation 
provides that the United States shall pay compensation for 
"disability resulting from personal injury suffered or 
disease contracted in the line of duty..."  38 U.S.C.A. §§ 
1110, 1131 (West 2002). 

A "current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).

As the Court has held, the regulatory definition of 
"disability" is the 
". . . impairment of earning capacity resulting from such 
diseases or injuries and their residual conditions. . ."  38 
C.F.R. § 4.1 (2003); Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991). 

Chronicity and continuity

When a chronic disease is shown in service so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2003). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic.".  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which lay observation is competent.  If 
the chronicity provision is not applicable, a claim may still 
be substantiated if (1) the condition is noted during 
service, (2) continuity of symptomatology is demonstrated 
thereafter, and (3) competent evidence relates the present 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488 (1997).

Secondary service connection

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310 (2003); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Additional disability resulting from the aggravation 
of a non service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448.

With respect to secondary service connection, an analysis 
similar to that outlined in Hickson applies.  There must be 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical nexus evidence 
establishing a connection between the service- connected 
disability and the current disability. 
See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Factual background

In May 1997, the veteran was afforded a VA examination, at 
which he complained of tingling in the top of his thighs down 
to knees, as well as periodic numbness in the hands when he 
overuses them.  The examiner diagnosed sporadic nerve root 
irritation without significant radiculopathy in both thighs.  
He also diagnosed possible early carpal tunnel syndrome with 
respect to the wrists.

In April 2003 the Board requested that the veteran be 
examined to determine the nature of any current left hand and 
bilateral thigh disability.  The examiner reviewed the claim 
file and conducted a physical examination, which showed no 
neurological deficiency, muscle atrophy, and no problem with 
sensation to light touch or reflexes.  The examiner noted 
that motor and sensory conduction studies and EMG studies 
were normal for the left upper and lower extremities.  He 
also noted that the veteran refused to allow testing of his 
right side.  The examiner concluded that there is no evidence 
of carpal tunnel syndrome of the hands or any neurological 
deficiency of the upper limbs.  He also concluded that there 
was no neurological deficiency in the lower limbs.  He stated 
that there was no specific etiology or diagnosis for the 
claimed disabilities of the thighs and left hand.  He stated 
that the symptomatology is somewhat vague and inconsistent 
for any specific orthopedic pathology.  

Analysis 

The veteran seeks service connection for numbness and 
tingling of the left hand and bilateral thighs.  Although 
this arguably presents two separate issues, this matter has 
been adjudicated as a single claim by the RO.  Because there 
is a similarity of symptomatology, medical  history and the 
application of law, the Board will address the matter in a 
single discussion to the extent possible.  The bilateral 
thigh issue includes a secondary service connection argument, 
which will be discussed below.

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of disease or injury 
(direct service connection) or a service-connected disability 
(secondary service connection); and (3) medical nexus.  See 
Hickson, and Wallin, supra.  

For reasons explained immediately below, the Board finds that 
the veteran does not in fact have a current disability 
manifested by numbness and tingling in the left hand and/or 
bilateral thighs.  Therefore, the first element of both the 
Hickson and Wallin analyses is not met and the veteran's 
claim fails on that basis.

It is now well settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection may not be granted unless a current disability 
exists].  Further, symptoms alone, without a finding of an 
underlying disorder, cannot be service-connected.  
See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 
2001).

As discussed in the factual background section above, the May 
1997 VA examination was suggestive of possible carpal tunnel 
syndrome and 
Sporadic nerve root compression, which could account or the 
veteran's left hand and bilateral thigh complaints.  However, 
the findings were far from definitive.
Because of this, at the Board's request another VA 
examination was completed  
In April 2003.  As described in some detail in the factual 
background section above, no disorder was identified which 
would account for the veteran's complaints.  The Board places 
great weight of probative value on the examiner's opinion, 
since it was rendered specifically to answer the question of 
the existence of current disability and was informed by a 
review of the file and examination of the veteran. 

The Board believes that in the absence of an identified 
disability to account for the symptoms of numbness and 
tingling in the left hand and bilateral thighs, service 
connection may not be granted.  See Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  

With respect to the bilateral thigh symptomatology, the May 
1997 examiner specifically noted that the numbness and 
tingling in the thighs was related to flare-ups of back pain.  
His identification of the nerve root as the source of the 
irritation clearly indicates that the source of the problem 
was lumbar radiculopathy rather than a bilateral thigh 
disability.  The veteran's hearing testimony shows that he 
agrees with this analysis.  Aside from the nerve root 
finding, the rest of the neurologic testing was negative.  No 
other potential thigh diagnosis was offered.  

The veteran is service connected for chronic lumbar strain; a 
10 percent disability rating is currently in effect.  The 
Board intimates no ultimate opinion as to whether the 
veteran's neurological symptoms are part and parcel of his 
service-connected back disability or are related to some 
other lumbar spine problem.  However, for the sake of 
argument the Board will assume that the service-connected 
disability is the cause of the numbness and tingling in the 
veteran's thighs.  VA regulations prohibit the evaluation of 
the same disability under various diagnoses.  See 38 C.F.R. 
§ 4.14 (2003).  Thus, to the extent that the service-
connected back disability is the source of the numbness and 
tingling in the veteran's thighs, such problems are covered 
by the disability rating assigned for the back disability.    

The Board is aware of Esteban v. Brown, 6 Vet. App. 259 
(1994), in which the Court held that two separate disability 
ratings are possible in cases in which the veteran has 
separate and distinct manifestations arising from the same 
disability, notwithstanding VA's anti- pyramiding regulation, 
38 C.F.R. § 4.14.  However, in this case, there is no 
evidence that the complaints of numbness and tingling in the 
veteran's thighs amount to a separately ratable disability.  
As noted above, the April 2003 examination report found 
little if any identifiable pathology.  Thus, at most these 
complaints appear to be symptoms associated with a lumbar 
spine disability.

The veteran initiated an appeal as to the rating assigned his 
low back disability in February 1998; however, he did not 
perfect his appeal, and as indicated in the Introduction the 
Board dismissed the claim in June 2002.  To the extent that 
the veteran believes that his back disability has become 
worse or is productive of symptomatology which is not 
recognized by VA, he is free to file another increased rating 
claim.

With respect to the diagnosis of possible carpal tunnel 
syndrome, the Board notes that the veteran is service 
connected for carpal tunnel syndrome of the right hand.  VA 
outpatient treatment reports also show that the veteran was 
treated for complaints of left hand numbness and tingling as 
well, and there is notation that carpal tunnel syndrome was 
suspected.  However, there is no confirmed diagnosis of left 
hand carpal tunnel syndrome.  In fact, nerve conduction 
studies of the left median and ulnar nerves performed in 
November 1997 were normal and the April 2003 examination was 
pertinently negative as to the existence of carpal tunnel 
syndrome or any other disability of the left hand.  

The Board has the fundamental authority to decide a claim in 
the alternative.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 
(1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995).  
Accordingly, for the sake of completeness the Board will 
briefly discuss the remaining two Hickson/Wallin elements. 

Turning to Hickson/Wallin element (2), with respect to the 
bilateral thigh claim, that an argument is made for service 
connection on both a primary and secondary basis [claimed as 
due to the service-connected back disorder].  With respect to 
the left hand, only an argument for primary service 
connection is made.  As the elements required for primary and 
secondary service connection diverge after the first element, 
the Board will accordingly address both theories of 
entitlement.

The Board can identify no acute or chronic injury to the 
veteran's thighs reported during service.  The service 
separation examination contains normal findings for the lower 
extremities.  The second Hickson element is therefore not 
satisfied with respect to the direct service connection 
claim.  With respect to the secondary connection claim, 
service connection for a low back disorder is in effect.  
Wallin element (2) is therefore met.
 
With respect to the veteran's left hand, the Board finds that 
the second Hickson element is satisfied.  The veteran 
reported an injury to his left hand in June 1995, described 
as catching his left arm while carrying 2 sacks of flour.  A 
muscle strain was diagnosed.  The service records also show 
an injury to the veteran's left little finger in October 
1994, diagnosed as a possible sprain or fracture.      

With respect to Hickson/Wallin element (3), medical nexus, 
the primary evidence comes from the April 2003 VA 
examination.  As discussed, that examination did not result 
in the diagnosis of a disability to account for the veteran's 
left hand or bilateral thigh complaints.  The examiner 
further found that the veteran's claimed numbness and 
tingling of the thighs and left hand are not related to the 
military service.  The examiner further concluded that the 
veteran's claimed numbness and tingling of the thighs is not 
related to his low back disorder.  

The Board can identify no competent medical evidence that 
purports to establish a relationship between the veteran's 
current left hand and bilateral thigh complaints and any 
incident of service or the service-connected back disability.  
The primary evidence in support of the veteran's claim comes 
from his own contentions.  However, it is now well 
established that although he is competent to report on his 
symptoms, as a layperson without medical training the veteran 
is not competent to relate those symptoms to a particular 
diagnosis or specific etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  
 
In short, there is no competent medical nexus evidence in 
support of the veteran's claim.  Hickson/Wallin element (3) 
is not met, and the claim fails on that basis also.

To summarize, all of the elements necessary to establish 
service connection are not met on either a primary or 
secondary basis.  For the reasons and bases expressed above 
the Board finds that a preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for numbness and tingling of the left hand and 
bilateral thighs.  The benefits sought on appeal are 
accordingly denied.


ORDER

Service connection for numbness and tingling of the left hand 
and bilateral thighs is denied.


	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



